Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6, 10, 14, 19 and 20 have been amended. Claim 8 has been cancelled; and Claims 1-7 and 9-20 are currently pending.
Applicant’s arguments and amendments, filed 06/14/2022, and in light of Applicant’s further proposed amendments to claims 1, 14 and 20, discussed on 07/05/2022 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shah, Janvi (Reg. # L1355) on 07/05/2022.
The application has been amended as follows: 

 1. (currently amended) An electronic device comprising: 
a camera configured to capture an image and generate an image signal by photoelectrically converting incident light; and 
at least one processor configured to: 
estimate a light source color temperature based on image data of the image signal, 
identify a target coordinate on a color space based on the light source color 
temperature, 
identify a capture coordinate on the color space based on the image, 
identify a chrominance allowable range based on the target coordinate, 
obtain a white balance evaluation value based on a first distance between the 
target coordinate and the chrominance allowable range and a second distance between the capture coordinate and the chrominance allowable range, and 
perform a white balance correction on the image based on the white balance 
evaluation value, 
wherein in order to identify the chrominance allowable range, the at least one processor is further configured to, identify, based on the target coordinate, a distance in an amber direction, a distance in a magenta direction, a distance in a blue direction, and a distance in a light green direction. 

6. (currently amended) The electronic device of claim 1, wherein the chrominance allowable range is identified such that a first diameter in the the the light green direction and the magenta direction in the color space.

10. (currently amended) The electronic device of claim 1, wherein the color space comprises a CIE LAB color space including an L* axis corresponding to a reflectivity, an a* axis corresponding to a red direction and a green direction, and a b* axis corresponding to a yellow direction and the blue direction.

14. (currently amended) An image processing method comprising: 
estimating a light source color temperature based on image data of an image captured by a camera; 
identifying a target coordinate on a color space based on the light source color temperature; 
identifying a capture coordinate on the color space based on the image; 
identifying a chrominance allowable range based on the target coordinate; 
obtaining a white balance evaluation value based on a first distance between the target coordinate and the chrominance allowable range and a second distance between the capture coordinate and the chrominance allowable range; and 
performing a white balance correction on the image based on the white balance evaluation value, 
wherein the identifying of the chrominance allowable range comprises identifying, based on the target coordinate, a distance in an amber direction, a distance in a magenta direction, a distance in a blue direction, and a distance in a light green direction.

19. (currently amended) The image processing method of claim 14, wherein the chrominance allowable range is identified such that a first diameter in the blue direction and the amber direction is longer than a second diameter in the light green direction and the magenta direction in the color space.

20. (currently amended) A non-transitory computer-readable storage medium having stored therein a computer program for executing an image processing method, when executed by a processor, the processor is configured to: 
estimate a light source color temperature based on image data of an image captured by a camera;
identify a target coordinate on a color space based on the light source color temperature;
identify a capture coordinate on the color space based on the image;
identify a chrominance allowable range based on the target coordinate;
obtain a white balance evaluation value based on a first distance between the target coordinate and the chrominance allowable range and a second distance between the capture coordinate and the chrominance allowable range; and
perform a white balance correction on the image based on the white balance evaluation value,
wherein the identifying of the chrominance allowable range comprises identifying, based on the target coordinate, a distance in an amber direction, a distance in a magenta direction, a distance in a blue direction, and a distance in a light green direction.
Allowable Subject Matter

Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein in order to identify the chrominance allowable range, the at least one processor is further configured to, identify, based on the target coordinate, a distance in 

Regarding claims 2-7 and 9-13, are allowable because they are dependent on claim 1.

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the identifying of 

Regarding claims 15-19, are allowable because they are dependent on claim 14.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the identifying of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697